Contact:Troy D. Cook Executive Vice President & Chief Financial Officer 913-327-3109 NPC International, Inc. Reports Second Quarter 2010 Results Overland Park, Kansas, (August 6, 2010) - NPC International, Inc. (the “Company”), today reported results for its second fiscal quarter ended June 29, 2010. SECOND QUARTER HIGHLIGHTS: · Comparable store sales increased 10.4% rolling over a decrease of -12.6% last year. · Free Cash Flow (reconciliation attached) of $14.1MM was $7.8MM or 125% greater than last year. · Adjusted EBITDA (reconciliation attached) of $25.7MM was comparable with last year. · Net income of $5.1MM was $1.8MM or 53% greater than last year. · Cash balances increased to $26.8MM from $12.7MM last quarter and debt remained unchanged. YEAR-TO-DATE HIGHLIGHTS: · Comparable store sales from continuing operations increased 10.3% rolling over a decrease of -8.8% last year. · Free Cash Flow (reconciliation attached) of $41.4MM was $16.4MM or 66% greater than last year. · Adjusted EBITDA from continuing operations (reconciliation attached) of $58.1MM increased by $2.6MM or 5% from last year. · Income from continuing operations of $14.6MM was $5.2MM or 55% greater than last year. · Debt has been reduced by $31.3MM and cash balances have increased by $12.1MM from last fiscal year end. · Our leverage ratio declined to 4.11X Consolidated EBITDA, as defined in our Credit Agreement, from 4.51X at last fiscal year end,compared to our existing maximum leverage covenant of 4.75X.Including the benefit of excess cash balances of $22.8MM, our leverage ratio would have improved to 3.88X. The Company’s second quarter financial statements and Management’s Discussion and Analysis of Financial Condition and Results of Operations are set forth in the Company’s Form 10-Q for the fiscal quarter ended June 29, 2010 which can be accessed at www.sec.gov. NPC’s President and CEO Jim Schwartz said, “We maintained the exceptional sales momentum that we experienced in the first quarter this year with comparable store sales growth of 10.4% during our second quarter on the strength of our $10 Any Pizza promotion. This promotion has resonated strongly with the consumer due in large part to the clarity of the message and the great value that it delivers to the consumer on their favorite abundantly topped Pizza Hut pizzas. Our operators did an excellent job of controlling the business this quarter while confronting significant traffic increases and higher food costs associated with the lower selling price that accompanies the $10 Any Pizza promotion.The results of these efforts are reflected in lower labor costs versus last year, despite the July 2009 minimum wage increase, and excellent cost controls in the other restaurant operating expense category. We are pleased to report that our free cash flow generation has remained strong during the first half of fiscal 2010 at $41.4MM, an increase of $16.4MM or 66% over last year.As a result, we have increased our cash balances by over $12 million from last fiscal year end while reducing debt by $31.3 million and improving our leverage ratio from 4.51X to 4.11X.Including the benefit of our excess cash balances our leverage position at the end of the second quarter would have been 3.88X. The pizza segment has led the restaurant category in terms of category share of traffic growth as the consumer has found great value in the pizza segment.One of our on-going challenges will be balancing our value proposition with our cost structure, in a way that drives value and enhances profitability.However, we are pleased with the results to date and we look forward to sharing our progress with you as fiscal 2010 plays out.” CONFERENCE CALL INFORMATION: The Company’s second quarter earnings conference call will be held Monday, August 9, 2010 at 9:30 am CDT. You can access this call by dialing 866-510-0712.The international number is 617-597-5380. The access code for the call is 72484555. Go to www.npcinternational.com and click on the Thomson Financial logo in the investor information section or go to www.earnings.com. For those unable to participate live, a replay of the call will be available until August 16, 2010 by dialing 888-286-8010 or by dialing international at 617-801-6888.The access code for the replay is 92746130. A replay of the call will also be available at the Company’s website at www.npcinternational.com. NPC International, Inc. is the world’s largest Pizza Hut franchisee and currently operates 1,143 Pizza Hut restaurants and delivery units in 28 states. For more complete information regarding the Company’s financial position and results of operations, investors are encouraged to review the Company’squarterly financial statements and Management’s Discussion and Analysis of Financial Condition and Results of Operations, incorporated into the Company’s Form 10-Q which can be accessed at www.sec.gov. “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995 Certain statements contained in this news release that do not relate to historical or current facts constitute forward-looking statements. These include statements regarding our plans and expectations.Forward-looking statements are subject to inherent risks and uncertainties and there can be no assurance that such statements will prove to be correct.NPC’s actual results may vary materially from those anticipated in such forward-looking statements as a result of a number of factors, including lower than anticipated consumer discretionary spending; continued deterioration in general economic conditions; competition in the quick service restaurant market; adverse changes in food, labor and other costs; price inflation or deflation; and other factors. These risks and other risks are described in NPC’s filings with the Securities and Exchange Commission, including NPC’s Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. Copies of these filings may be obtained by contacting NPC. All forward-looking statements made in this news release are made as of the date hereof. NPC does not intend to update these forward-looking statements and undertakes no duty to any person to provide any such update under any circumstances. Investors are cautioned not to place undue reliance on any forward-looking statements. NPC INTERNATIONAL, INC. Consolidated Statements of Income (Dollars in thousands) (Unaudited) 13 Weeks 13 Weeks Ended Ended June 29, 2010 June 30, 2009 Net product sales $ % $ % Fees and other income (1) % % Total sales % % Comparable store sales (net product sales only) % -12.6 % Cost of sales(2) % % Direct labor (3) % % Other restaurant operating expenses (4) % % General and administrative expenses % % Corporate depreciation and amortization of intangibles % % Other % % Total costs and expenses % % Operating income % % Interest expense (5) ) -3.1
